Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 13, 15, 17-19 and 22-80 were canceled. 
Claims 1-12, 14, 16, and 20-21 are pending and under consideration. 

Withdrawn Rejections
Objection of the disclosure because it contains an embedded hyperlink and/or other form of browser-executable code on pages 150 and 160 is withdrawn. Applicant amended the specification, thereby obviating this rejection/objection. 

Objections of claims 2, 4, 8, 16, and 20 are withdrawn. Applicant amended the claim(s), thereby obviating this rejection/objection. 

Rejection of Claims 6, 9, and 37 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, is withdrawn. Applicant amended/canceled the claim(s), thereby obviating this rejection/objection. 



Rejection of Claim(s) 1, 2, 14, 20 and 21 under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0029504 is withdrawn. Applicant amended the claim 1 and provided arguments, thereby obviating this rejection/objection. 


Maintained / New Rejections 
Claim Objections
Claim 21 is objected to because of the following informalities: “The composition comprising an anti-PVRIG/anti-TIGIT bispecific antibody according to claim 1.” should read “A composition comprising the anti-PVRIG/anti-TIGIT bispecific antibody according to claim 1.”  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-5, 7, 12, 14, 16, 20, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2018/033798 (hereinafter WO ‘798; IDS) and Brinkmann et al (MABS 2017, vol. 9, No. 2, 182-212; PTO-892).
WO 2018/033798 was published on 22 February 2018, which is before the effective filing date (01 June 2018) of instant application and therefore is available as 102(a)(1) art.
Regarding claims 1, WO ‘798 teaches anti-PVRIG antibody (paragraph 282). WO ‘798 teaches anti-TIGIT antibody (paragraph 212).  WO ‘798 teaches a combination of anti-TIGIT and anti-PVRIG antibodies (paragraph 374). WO ‘798 teaches a combination of anti-TIGIT antibody CPA.9.086 and anti-PVRIG antibody CHA.7.518.1 (paragraph 376).  WO ‘798 teaches activating T-cell by administering anti-TIGIT antigen binding domain (claims 1 and 16).  Therefore, anti-PVRIG/anti-TIGIT bispecific antibody will also activate T-cell since one of its component anti-TIGIT antigen binding domain is activating T-cell. 


Result 7 of SEQ ID NO: 1539.rag

    PNG
    media_image1.png
    624
    619
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    214
    639
    media_image2.png
    Greyscale


Result 7 of SEQ ID NO: 1544.rag

    PNG
    media_image3.png
    618
    608
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    214
    659
    media_image4.png
    Greyscale


Result 1 of SEQ ID NO: 1634.rag

    PNG
    media_image5.png
    622
    636
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    273
    651
    media_image6.png
    Greyscale


Result 13 of SEQ ID NO: 1639.rag

    PNG
    media_image7.png
    618
    635
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    216
    647
    media_image8.png
    Greyscale


Regarding claim 20, WO ‘798 teaches humanized antibodies (paragraph 190).
Regarding claim 21, WO ‘798 teaches pharmaceutical composition comprising CHA.7.518.1.H4(S241P) and CPA.9.086 (paragraph 299).
WO ‘798 teaches that IgG4 antibodies can be modified by Fab arm exchange to make bispecific antibodies (paragraph 197). 
However, WO ‘798 does not teach bispecific antibody comprising anti-PVRIG and anti-TIGIT antibodies.
Brinkmann et al teaches making of bispecific antibody comprising two antigen binding portions against two different antigens (entire document, especially panel 2 of figure 2). 
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to make combination of these two antibodies in the format of a bispecific antibody because WO ‘798 teaches same anti-PVRIG antibody CHA.7.518.1 and same anti-TIGIT antibody CPA.9.086 as anti-PVRIG antibody and anti-TIGIT antibody portions of the bispecific antibody of instant claims, and WO ‘798 teaches combination of these two antibodies.  Since making combination of antibodies in the format of bispecific antibody was well known in the art before the filing date of the claimed invention as taught by Brinkmann et al, bispecific antibody combining anti-PVRIG and anti-TIGIT antibodies would be obvious to one of ordinary skill in the art.  Therefore, the invention as a whole would be obvious to one of ordinary skill in the art. 
prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.



Claims 1-6, 7, 9, 12, 14, 16, 20, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2018/033798 (hereinafter WO ‘798; IDS), Brinkmann et al (MABS 2017, vol. 9, No. 2, 182-212; PTO-892) and US2017/0320959 (hereinafter PGPub '959).
Regarding claims 1-5, 7, 12, 14, 16, 20, and 21, teachings of WO ‘798 and Brinkmann et al were discussed above.
However, WO ‘798 and Brinkmann et al does not teach heavy chain CH3 comprising the amino acid substitutions S354C, E356D, M358L, and T366W.
Regarding claims 6 and 9, PGPub '959 teaches that in some embodiments, the heterodimeric molecule contains S354C, T366W mutations in one of the two CH3 domains and Y349C, T366S, L368A, Y407V mutations in the other of the two CH3 domains (paragraph 272). PGPub '959 teaches that in some embodiments, the Fc region of a ICOSL-Fc variant fusion comprises one or more amino acid substitution E356D and M358L (paragraph 225). PGPub '959 teaches that in some embodiments, the Fc domain of one or both of the first and second stacked immunomodulatory Fc 
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the teachings of WO ‘798, Brinkmann et al and PGPub '959 to arrive at the claimed invention for the following reasons. One of ordinary skill in the art would use the amino acid substitutions taught by PGPub '959 to promote heterodimerization of the anti-PVRIG/anti-TIGIT bispecific antibody taught by WO ‘798 and Brinkmann et al. Therefore, the invention as a whole would be obvious to one of ordinary skill in the art. 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.



Claims 1-5, 7-8, 10-12, 14, 16, 20, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2018/033798 (hereinafter WO ‘798; IDS), Brinkmann et al (MABS 2017, vol. 9, No. 2, 182-212; PTO-892), US20180344869 (hereinafter PGPub '869) and Schaefer et al (PNAS (2011), vol. 108, no. 27, 11187-11192).

However, WO ‘798 and Brinkmann et al does not teach heavy chain comprising VH-CL-hinge-CH2-CH3 and light chain comprising VL-CH1.
Regarding claims 8, 10 and 11, PGPub '869 teaches (i) the crossover of the CH1 and the CL domains, which leads to domain crossover light chain with a VL-CH1 domain sequence and a domain crossover heavy chain fragment with a VH-CL domain sequence (or a full length antibody heavy chain with a VH-CL-hinge-CH2-CH3 domain sequence) (paragraph 166). PGPub '869 teaches that light chain of an antibody may be assigned to one of two types called kappa and lambda (paragraph 189). Schaefer et al teaches that “cross-over” retains the antigen binding affinity but makes the two arms so different that light chain mispairing can no longer occur (abstract).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the teachings of WO ‘798, Brinkmann et al, PGPub '869 and Schaefer et al to arrive at the claimed invention for the following reasons. One of ordinary skill in the art would utilize the crossover of the CH1 and the CL domains taught by PGPub '869 and Schaefer et al in order to prevent light chain mispairing. Therefore, the invention as a whole would be obvious to one of ordinary skill in the art. 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of .

Response to Arguments
In the reply filed on 11 October 2021, Applicant argued that WO ‘333, PGPub '504 and WO ‘798 fail to teach an anti-PVRIG/anti-TIGIT bispecific antibody and the quoted paragraphs of WO ‘333, PGPub '504 and WO ‘798 do not have special relevance to anti-PVRIG/anti-TIGIT bispecific antibodies (page 11-12). Applicant’s arguments have been fully considered and found persuasive. Therefore, 102 rejections over WO ‘333 and PGPub '504 have been withdrawn.  However, since paragraph 374-375 of WO ‘798 teaches combination of anti-PVRIG and anti-TIGIT antibodies and making combination of two antibodies in the format of bispecific antibody was well known in the art, new ground of 103 rejection was made over WO ‘798 and Brinkmann et al.  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5, 7, 12, 14, 16, 20 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 13-15 of U.S. Patent No. 10751415 (hereinafter patent ‘415) in view of US 2017/0029504 (hereinafter PGPub '504; IDS), WO 2018/033798 (hereinafter WO ‘798; IDS) and Brinkmann et al (MABS 2017, vol. 9, No. 2, 182-212; PTO-892).
Regarding claims 3, 4, 12, and 16, patent ‘415 claims a composition comprising an antigen binding domain that binds to human TIGIT comprising a) variable heavy domain comprising SEQ ID NO: 160; and b) a variable light domain comprising SEQ ID NO: 165 (claims 1 and 13 of patent ‘415). SEQ ID NO: 160 of patent ‘415 is same amino acid sequence as SEQ ID NO: 1634 for VH of CPA.9.086 anti-TIGIT antibody of instant application (see SCORE for result 3 of SEQ ID NO: 1634.rai). SEQ ID NO: 165 of patent ‘415 is same amino acid sequence as SEQ ID NO: 1639 for VL of CPA.9.086 anti-TIGIT antibody of instant application (see SCORE for result 3 of SEQ ID NO: 1639.rai). 
Regarding claims 5 and 7, patent ‘415 claims a composition wherein said composition is an antibody comprising: a) a heavy chain comprising VH-CH1-hinge-CH2-CH3, wherein said VH comprises SEQ ID NO:160; and b) a light chain comprising VL-VC, wherein said VL comprising SEQ ID NO:165 and VC is either kappa or lambda (claims 2 and 14-15).
However, patent ‘415 does not teach VH and VL sequences of anti-PVRIG antibody.

Regarding claims 2, 4, and 14, PGPub '504 teaches that anti-PVRIG antibody is CHA.7.518.1 (claim 19 of PGPub '504).
Regarding claim 20, PGPub '504 teaches humanized antibodies (paragraph 119-120).
Regarding claim 21, PGPub '504 teaches pharmaceutical composition comprising the antibodies of the invention (paragraph 293). 
As discussed above in 103 section, WO ‘798 and Brinkmann et al teaches combination of anti-PVRIG antibody CHA7.518.1 and anti-TIGIT antibody CPA9.086, and making bispecific antibody.
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the teachings of patent ‘415, PGPub '504, WO ‘798 and Brinkmann et al to arrive at the claimed invention because WO ‘798 teaches combination of anti-PVRIG and anti-TIGIT antibody and Brinkmann et al teaches making of bispecific antibody. Therefore, the invention as a whole would be obvious to one of ordinary skill in the art. 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.



Claims 1-5, 7, 12, 14, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 7 and 8 of U.S. Patent No. 10124061 (hereinafter patent ‘061; IDS) in view of Brinkmann et al (MABS 2017, vol. 9, No. 2, 182-212; PTO-892).
Regarding claims 3, 4, 12, and 16, patent ‘061 claims a method of activating T-cells of a patient with cancer comprising administering an antigen binding domain that binds to human TIGIT (SEQ ID NO: 97) to said patient, wherein said antigen binding domain comprises: a) a variable heavy domain comprising SEQ ID NO:160; and b) a variable light domain comprising SEQ ID NO:165 (claim 1 of patent ‘061). SEQ ID NO: 160 of patent ‘061 is same amino acid sequence as SEQ ID NO: 1634 for VH of CPA.9.086 anti-TIGIT antibody of instant application (see SCORE for result 1 of SEQ ID NO: 1634.rai). SEQ ID NO: 165 of patent ‘061 is same amino acid sequence as SEQ ID NO: 1639 for VL of CPA.9.086 anti-TIGIT antibody of instant application (see SCORE for result 1 of SEQ ID NO: 1639.rai). 
Regarding claims 1-2, 4, 14, and 16, patent ‘061 claims the method further comprising administering a second antibody that binds to a human checkpoint receptor protein, wherein said second antibody binds human PVRIG extracellular domain and wherein said second antibody comprises an antigen binding domain comprising a variable heavy domain comprising SEQ ID NO: 5 and a variable light comprising SEQ ID NO: 10 (claims 5, 7 and 8). SEQ ID NO: 5 of patent ‘061 is same amino acid sequence as SEQ ID NO: 1539 for VH of anti-PVRIG antibody CHA.7.518.1 of instant 
Regarding claims 5 and 7, patent ‘061 claims the method wherein said antigen binding domain is an antibody, and wherein said antibody comprises: a) a heavy chain comprising VH-CH1-hinge-CH2-CH3, wherein said VH comprises SEQ ID NO:160; and b) a light chain comprising VL-VC, wherein said VL comprising SEQ ID NO:165 and VC is either kappa or lambda (claim 2).
However, while patent ‘061 claims combination of anti-PVRIG antibody CHA7.518.1 and anti-TIGIT antibody CPA9.086, patent ‘061 does not claim a bispecific antibody comprising anti-PVRIG and anti-TIGIT antibody components.
Brinkmann et al teaches making bispecific antibody as discussed above in 103 section.
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to make bispecific antibody comprising anti-PVRIG and anti-TIGIT antibody portions because patent ‘061 claims combination of anti-TIGIT antibody CPA.9.086 and anti-PVRIG antibody CHA.7.518.1 and making combination of antibodies in the format of a bispecific antibody was well known in the art as taught by Brinkmann et al. Therefore, the invention as a whole would be obvious to one of ordinary skill in the art. 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of .



Claims 1-5, 7, 12, 14, 16, 20, and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10213505 (hereinafter patent ‘505; IDS) in view of WO 2018/033798 (hereinafter WO ‘798; IDS) and Brinkmann et al (MABS 2017, vol. 9, No. 2, 182-212; PTO-892).
Regarding claims 2, 4, 14, and 16, patent ‘505 claims a composition comprising an anti-PVRIG antibody, wherein said antibody comprises i) a heavy chain comprising SEQ ID NO: 9 and ii) a light chain comprising SEQ ID NO: 14 (claim 1 of patent ‘505). SEQ ID NO: 9 of patent ‘505 is same amino acid sequence as SEQ ID NO: 1539 for VH of anti-PVRIG antibody CHA.7.518.1 of instant application (see SCORE for result 12 of SEQ ID NO: 1539.rai). SEQ ID NO: 14 of patent ‘505 is same amino acid sequence as SEQ ID NO: 1544 for VL of anti-PVRIG antibody CHA.7.518.1 of instant application (see SCORE for result 12 of SEQ ID NO: 1544.rai).
However, patent ‘505 does not teach anti-TIGIT antibody.
Regarding claims 1-5, 7, 12, 14, 16, 20, and 21, teachings of WO ‘798 and Brinkmann et al were discussed above in 103 section.
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the teachings of patent ‘505, WO ‘798 and Brinkmann et al to arrive at the claimed invention for the following reasons. One of 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.



Claims 1-5, 7, 12, 14, 16, 20, and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 10227408 (hereinafter patent ‘408; IDS) in view of WO 2018/033798 (hereinafter WO ‘798; IDS) and Brinkmann et al (MABS 2017, vol. 9, No. 2, 182-212; PTO-892).
Regarding claims 2, 4, 14, and 16, patent ‘408 claims a composition comprising an anti-PVRIG antibody wherein said antibody comprises i) the VH-CDR1-3 from SEQ 
However, patent ‘408 does not teach anti-TIGIT antibody CPA.9.086.
Regarding claims 1-5, 7, 12, 14, 16, 20, and 21, teachings of WO ‘798 and Brinkmann et al were discussed above in 103 section.
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the teachings of patent ‘408, WO ‘798 and Brinkmann et al to arrive at the claimed invention for the following reasons. One of ordinary skill in the art would combine anti-PVRIG antibody CHA.7.518.1 taught by patent ‘408 and anti-TIGIT antibody CPA.9.086 taught by WO ‘798 to make bispecific antibody of instant application.  As discussed above in 103 section, since WO ‘798 teaches combination of anti-PVRIG and anti-TIGIT antibodies and Brinkmann et al teaches making bispecific antibody comprising two different antibody portions, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to make bispecific antibody comprising anti-PVRIG and anti-TIGIT antibody portions.  Therefore, the invention as a whole would be obvious to one of ordinary skill in the art. 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.



Claims 1-5, 7, 12, 14, 16, 20, and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9714289 (hereinafter patent ‘289; IDS) in view of WO 2018/033798 (hereinafter WO ‘798; IDS) and Brinkmann et al (MABS 2017, vol. 9, No. 2, 182-212; PTO-892).
Regarding claims 2, 4, 14, and 16, patent ‘289 claims a method of activating T-cells of a patient with cancer comprising administering an anti-PVRIG antibody to said patient, wherein said antibody comprises: i) the vhCDR1, vhCDR2, and vhCDR3 from SEQ ID NO:1434 and ii) the vlCDR1, vlCDR2, and vlCDR3 from SEQ ID NO:1453, wherein a subset of said T-cells of said patient are activated (claim 1 of patent ‘289). SEQ ID NO: 1434 of patent ‘289 is same amino acid sequence as SEQ ID NO: 1539 for VH of anti-PVRIG antibody CHA.7.518.1 of instant application (see SCORE for result 10 of SEQ ID NO: 1539.rai). SEQ ID NO: 1453 of patent ‘289 is same amino acid sequence as SEQ ID NO: 1544 for VL of anti-PVRIG antibody CHA.7.518.1 of instant application (see SCORE for result 10 of SEQ ID NO: 1544.rai). 
However, patent ‘289 does not teach anti-TIGIT antibody CPA.9.086.
Regarding claims 1-5, 7, 12, 14, 16, 20, and 21, teachings of WO ‘798 and Brinkmann et al were discussed above in 103 section.

	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.



Claims 1-5, 7, 12, 14, 16, 20, and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10351625  in view of WO 2018/033798 (hereinafter WO ‘798; IDS) and Brinkmann et al (MABS 2017, vol. 9, No. 2, 182-212; PTO-892).
Regarding claims 2, 4, 14, and 16, patent ‘625 claims a method of activating T-cells of a patient with cancer comprising administering an anti-PD-1 antibody and an anti-PVRIG antibody to said patient, wherein said anti-PVRIG antibody comprises: i) a heavy chain variable domain comprising the vhCDR1, vhCDR2, and vhCDR3 from SEQ ID NO:1434 and ii) a light chain variable domain comprising the vlCDR1, vlCDR2, and vlCDR3 from SEQ ID NO:1453, wherein a subset of said T-cells of said patient are activated (claim 1 of patent ‘625). SEQ ID NO: 1434 of patent ‘625 is same amino acid sequence as SEQ ID NO: 1539 for VH of anti-PVRIG antibody CHA.7.518.1 of instant application (see SCORE for result 6 of SEQ ID NO: 1539.rai). SEQ ID NO: 1453 of patent ‘625 is same amino acid sequence as SEQ ID NO: 1544 for VL of anti-PVRIG antibody CHA.7.518.1 of instant application (see SCORE for result 6 of SEQ ID NO: 1544.rai). 
However, patent ‘625 does not teach anti-TIGIT antibody CPA.9.086.
Regarding claims 1-5, 7, 12, 14, 16, 20, and 21, teachings of WO ‘798 and Brinkmann were discussed above in 103 section.
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the teachings of patent ‘625, WO ‘798 and Brinkmann to arrive at the claimed invention for the following reasons. One of ordinary skill in the art would combine anti-PVRIG antibody CHA.7.518.1 taught by patent ‘625 and anti-TIGIT antibody CPA.9.086 taught by WO ‘798 to make bispecific antibody of instant application.  As discussed above in 103 section, since WO ‘798 teaches 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.



Claims 1-5, 7, 12, 14, 16, 20, and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 23 of copending Application No. 15/277980 (hereinafter application ‘980; US2017/0029504; IDS) in view of WO 2018/033798 (hereinafter WO ‘798; IDS) and Brinkmann et al (MABS 2017, vol. 9, No. 2, 182-212; PTO-892).
This is a provisional nonstatutory double patenting rejection.
Regarding claims 2, 4, 14, and 16, application ‘980 claims a method of activating T-cells of a patient with cancer comprising administering an anti-PVRIG antibody to said patient, wherein said antibody comprises: i) the vhCDR1, vhCDR2, and vhCDR3 from 
However, application ‘980 does not teach anti-TIGIT antibody CPA.9.086.
Regarding claims 1-5, 7, 12, 14, 16, 20, and 21, teachings of WO ‘798 and Brinkmann were discussed above in 103 section.
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the teachings of application ‘980, WO ‘798 and Brinkmann to arrive at the claimed invention for the following reasons. One of ordinary skill in the art would combine anti-PVRIG antibody CHA.7.518.1 taught by application ‘980 and anti-TIGIT antibody CPA.9.086 taught by WO ‘798 to make bispecific antibody of instant application.  As discussed above in 103 section, since WO ‘798 teaches combination of anti-PVRIG and anti-TIGIT antibodies and Brinkmann et al teaches making bispecific antibody comprising two different antibody portions, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to make bispecific antibody comprising anti-PVRIG and anti-TIGIT antibody 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.



Claims 1-5, 7, 12, 14, 16, 20, and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of copending Application No. 16/748695 (hereinafter application ‘695; US2020/0148769) in view of WO 2018/033798 (hereinafter WO ‘798; IDS) and Brinkmann et al (MABS 2017, vol. 9, No. 2, 182-212; PTO-892).
This is a provisional nonstatutory double patenting rejection.
Regarding claims 2, 4, 14, and 16, application ‘695 claims a method of activating NK-cells of a patient with cancer comprising administering an anti-PVRIG antibody to said patient, wherein said anti-PVRIG antibody comprises: i) a heavy chain variable domain comprising the vhCDR1, vhCDR2, and vhCDR3 from SEQ ID NO: 1434 and ii) a light chain variable domain comprising the vlCDR1, vlCDR2, and vlCDR3 from SEQ ID NO: 1453, wherein a subset of said NK-cells of said patient are activated (claim 1 of application ‘695).

Regarding claims 1-5, 7, 12, 14, 16, 20, and 21, teachings of WO ‘798 and Brinkmann were discussed above in 103 section.
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the teachings of application ‘695, WO ‘798 and Brinkmann to arrive at the claimed invention for the following reasons. One of ordinary skill in the art would combine anti-PVRIG antibody CHA.7.518.1 taught by application ‘695 and anti-TIGIT antibody CPA.9.086 taught by WO ‘798 to make bispecific antibody of instant application.  As discussed above in 103 section, since WO ‘798 teaches combination of anti-PVRIG and anti-TIGIT antibodies and Brinkmann et al teaches making bispecific antibody comprising two different antibody portions, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to make bispecific antibody comprising anti-PVRIG and anti-TIGIT antibody portions.  Therefore, the invention as a whole would be obvious to one of ordinary skill in the art. 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.




Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.
Regarding claims 1-4, 12, 14, and 16, Application ‘369 claims a method of treating cancer in a patient comprising administering a double combination therapy comprising an anti-TIGIT and an anti-PVRIG antibody wherein said anti-PVRIG antibody is CHA.7.518.1.H4(S241P) and said anti-TIGIT antibody is CPA.9.086.H4(S241P) (claims 71 and 72 of application ‘369).
However, application ‘369 does not claim a bispecific antibody comprising anti-PVRIG and anti-TIGIT antibodies.
Brinkmann teaches making bispecific antibody comprising two different antigen binding regions.
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined anti-PVRIG and anti-TIGIT antibodies into a bispecific antibody format to arrive at the claim invention. Since application ‘369 claims combination of anti-PVRIG and anti-TIGIT antibodies, and Brinkmann teaches making bispecific antibody, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine anti-PVRIG and anti-TIGIT antibodies claimed by application ‘369 to make a bispecific antibody.  Therefore, the invention as a whole would be obvious to one of ordinary skill in the art. 
prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
In the reply filed on 11 October 2021, Applicant requested that the double patenting rejections be held in abeyance until there is an indication of allowable subject matter in the present case.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEOM-GIL CHEONG whose telephone number is (571)272-6251. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEOM-GIL CHEONG/           Examiner, Art Unit 1643     

/Brad Duffy/           Primary Examiner, Art Unit 1643